Citation Nr: 1106766	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 
1988.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
an April 2007 rating decision in which the Winston Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied a 
claim for service connection for low back disability. 

In November 2010, the Veteran testified during a Board hearing at 
the RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

The Board notes that during the November 2010 Board hearing, the 
Veteran presented argument concerning entitlement to an earlier 
effective date for service connection for asthma.  As such a 
claim is not currently on appeal before the Board, it is referred 
to the RO for any appropriate action.  


FINDING OF FACT

The evidence of record clearly shows that the Veteran injured his 
back in service and that he has a current low back disability, 
diagnosed as degenerative disc disease and herniated discs.  The 
evidence is at least in equipoise as to whether the current low 
back disability is related to the low back injury in service.     


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for service connection for low back disability are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The service treatment records reflect that the Veteran was seen 
for low back problems in September 1986, October 1986 and October 
1987.  A September 1986 progress note shows that the Veteran had 
injured his back when pulling a box two weeks prior.  The back 
was starting to get better but then he loaded a truck and 
experienced worsening pain.  Physical examination showed that the 
Veteran was moving slowly and carefully.  He appeared in moderate 
discomfort and was experiencing limited range of motion.  
Straight leg raise was positive at 60 degrees bilaterally.  The 
diagnostic impression was low back musculoskeletal pain.  The 
Veteran was prescribed pain medicine.  

A September 1986 physical profile report shows that due to low 
back pain the Veteran was restricted from running or lifting 
anything over 20 pounds.  An October 1986 progress note shows 
that the Veteran had been continuing to experience low back pain 
intermittently.  An October 1986 physical profile report 
indicates that due to low back strain the Veteran was given light 
duty with no lifting, running or PT.  An October 1987 progress 
note shows that the Veteran reported that he had recently hurt 
his back carrying luggage.  He reported pain in the low back with 
sharp pain when turning to the right.  Physical examination 
showed mild paravertebral tenderness in the lower lumbar area.  
The diagnosis was mild lumbosacral strain and he was instructed 
to avoid any aggravating activity.  He was also prescribed Motrin 
and flexeril.  On June 1988 separation examination, no spinal or 
low back pathology was noted.  However, on his June 1988 report 
of medical history, the Veteran reported that he experienced 
recurrent back pain.  

An October VA 1988 X-ray of the lumbar spine was essentially 
normal.  However, there were minor abnormalities in development 
and in curvature.  A subsequent January 1989 lumbosacral spine X-
ray produced a diagnostic impression of minimal scoliosis, which 
may have been positional but otherwise unremarkable lumbosacral 
spine series.  

A March 1989 letter from a private treating physician indicated 
that the Veteran had been diagnosed as having a lumbosacral 
strain.  The physician noted that the strain might require some 
physical therapy for muscle strengthening but was not expected to 
cause long term impairment.  

VA medical records from January 2003 to August 2003 show ongoing 
treatment for low back pain.  

A January 2003 MRI of the lumbar spine produced a diagnostic 
impression of dessication at L4-5 and L5-S1 disc levels but no 
loss of height, listhesis or discrete herniated nucleus pulposus.  
There was a minimal midline disc bulge at L5-S1 without nerve 
root compression identified.  

In a November 2006 medical opinion, a VA physician noted that 
there was no documentation of chronic back problems during 
service and no evidence of an ongoing problem.  The physician 
found that in the absence of such documentation, he could not 
relate the Veteran's present low back problem to an incident in 
service without resort to speculation.  

A November 2008 VA progress note shows a diagnostic assessment of 
low back pain with sciatica dating back to 1985.  

A June 2010 private MRI of the lumbar spine produced a diagnostic 
impression of loss of lumbar lordosis, acuity or chronicity 
unknown, degenerative disc disease at L4-L5, greater than L5-S1, 
modestly bulging disc at L5-S1 with modest compromise of the 
neural foramina for the L5 roots bilaterally and mild diffuse 
disc bulge at L4-L5.  

In an October 2010 letter, a private treating physician noted 
that the Veteran had a diagnosis of degenerative disc disease at 
L4-S1, as well as herniated discs at the same levels.  The 
physician noted that she had personally reviewed the Veteran's 
medical history including his military records pertaining to his 
lumbar spine between 1986 and 1988.  She also reviewed the MRI 
done in June 2010.  The physician commented that the Veteran had 
suffered from continuous low back pain, which had been long 
standing as a result of his above mentioned disc disease.  He had 
undergone physical therapy, medication therapy and had been 
offered injections.  He had faithfully adhered to all the medical 
advice, which he had been given but continued to suffer from back 
pain.

The physician noted that the Veteran had no other known risk 
factors, which would precipitate or cause his current condition.   
Thus, after reviewing the past medical records and the most 
recent MRI studies, it was the physician's medical opinion that 
the Veteran's condition of degenerative disc disease and 
herniated discs stemmed directly from injuries related to, and 
sustained during his active service in the military.  

During the November 2010 Board hearing, the Veteran testified 
that he actually first injured his back during service in 1985 
while stationed in Germany.  He was helping load 200 pound tents 
when his feet slid out from under him, resulting in his back 
flexing the wrong way.  He was sent to the nearby Army post for 
treatment where he received a standard protocol of some pain 
killers and muscle relaxants.  He was also given light duty.  
Additionally, he testified that he continued to experience low 
back pain post-service, from separation up until the present day.  

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the service treatment records show the Veteran 
was treated for low back injury on a few different occasions 
during service.  Also, the Board finds the report of the 
Veteran's earlier 1985 in-service low back injury to be credible.  
Additionally, the evidence clearly shows that the Veteran has a 
current low back disability, diagnosed as degenerative disc 
disease and herniated discs.

There is somewhat conflicting medical evidence regarding whether 
a medical nexus exists between low back injury in service and 
current low back disability.  The November 2006 VA physician 
found that in the absence of specific documentation, of the 
presence of a chronic low back disability during service or of an 
ongoing back problem in the years following service, he could not 
relate the Veteran's present low back problem to an incident in 
service without resort to speculation.  In contrast, the October 
2010 private physician affirmatively found that the Veteran's 
condition of degenerative disc disease and herniated discs stems 
directly from injuries related to, and sustained, during his 
active service in the military.  The Board notes that the October 
2010 private physician's finding appears to be based partly on 
the Veteran's self-report of having some level of continuous low 
back problems since service, but she also indicated that she 
reviewed service records.  The Board notes that the Veteran is 
competent to testify regarding continuity of low back 
symptomatology since service and the Board finds this testimony 
credible.  Thus, given the competency and credibility of this 
testimony, the Board finds that the medical opinion evidence 
(i.e. the November 2006 VA medical opinion and the October 2010 
private medical opinion) is at least in equipoise regarding the 
presence of a nexus between the Veteran's low back injury in 
service and his current low back disability.  Accordingly, 
affording the Veteran the benefit of the doubt such a medical 
nexus has been reasonably established.  38 U.S.C.A. 
§ 5107(b).  
  
In summary, as a low back injury in service, a current low back 
disability and a nexus between the injury and the disability have 
all been established, service connection for low back disability 
is warranted.  38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247, 253 
(1999).


ORDER

Service connection for low back disability is granted.   

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


